DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings were received on August 16, 2022.  These drawings are accepted.

Response to Arguments
Regarding Applicant’s remarks concerning the USC 112(b) issues of claims 1 and 38, the claims do not appear to have been amended as suggested by Applicant to resolve the issue of the “for adjusting the focal length…and/or for stabilizing the image” issues.
	Regarding Applicant’s remarks concerning the USC 103 rejection of independent claim 38, the remarks do not appear to concern the claim language since piezoelectric motor movement of the lens/lens shaper is not recited, nor does the claim recite the lens shaper movement for image stabilization.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	It is noted King teaches moving, in various ways, and using various motors, the deformable lens (King Fig. 51A - 5110, 5112, 5160; para. [0226]) for image stabilization.
	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-11, 13, 15-16, 18, 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites (line 8-9) “for adjusting the focal length of the respective lens and/or for stabilizing an image” and then recites (line 16) “for adjusting said focal length of the first lens” and also recites (line 19-20) “for adjusting said focal length of the second lens” which is unclear given the optional focal length adjustment in lines 8-9.  
	Specifically, lines 8-9 make adjusting the focal length optional relative to stabilizing, thus the later lines (16) and (19-20) appear to limit the adjustment to an optional feature.  Examiner suggests clarifying whether adjustment of the focal lengths is positively recited within the claim.	
	Claims 2-3, 5-6, 8-11, 13, 15-16, 18, and 33-37 are rejected as dependent upon claim 1.
	As to claim 38, the claim recites (line 8-9) “for adjusting the focal length of the respective lens and/or for stabilizing an image” and then recites (line 16) “for adjusting said focal length of the first lens” and also recites (line 19-20) “for adjusting said focal length of the second lens” which is unclear given the optional focal length adjustment in lines 8-9.  Specifically, lines 10-12 make adjusting the focal length optional relative to stabilizing, thus the later lines (16) and (19-20) appear to limit the adjustment to an optional feature.  Examiner suggests clarifying whether adjustment of the focal lengths is positively recited within the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8-11, 13, 15-16, 33-34, 38 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2015/0028195 - King; of record) in view of Aschwanden et al. (US 8,699,141 - Aschwanden).
	As to claim 1, King teaches an optical zoom device comprising a first lens having an adjustable focal length (King Fig. 14 - 1401, 1405, 1406; para. [0152]) and a second lens having an adjustable focal length (King Fig. 14 - 1402, 1407, 1408); para. [0152]), wherein each lens comprises a lens core filed with a transparent fluid (King Fig. 10H - 1060), wherein the respective lens core comprises a transparent first wall in the form of an elastically deformable membrane (King Fig. 10H - 1052; Fig. 14 - 1401; para. [0133], [0141]) and a second transparent wall facing the first wall (King Fig. 10H - 1058; Fig. 14 - 1406), wherein the fluid is arranged between the two walls of the respective lens core (King Fig. 10H - 1052, 1058, 1060), and wherein the respective lens comprises a lens shaping member interacting with the respective membrane for adjusting the focal length of the respective lens (King Fig. 1 - 103; Fig. 10G - 1004; Fig. 10H - 1054), wherein the optical zoom device comprises a first and separate second lens barrel (King Fig. 12 - 1101, 1102), wherein the first lens core is mounted on the first lens barrel (King Fig. 12 - 1102; Fig. 14 - 1406, 1401, 1405) and the second lens core is mounted on the second lens barrel (King Fig. 12 - 1101; Fig. 14 - 1408, 1402, 1407), wherein the optical zoom device comprises at least one actuator associated to the first lens for generating said interaction of the lens shaping member of the first lens with the membrane of the first lens for adjusting the focal length of the first lens (King Fig. 1 - 112, 103) as well as at least one actuator associated to the second lens for generating the interaction of the lens shaping member of the second lens with the membrane of the second lens for adjusting the focal length of the second lens (King Fig. 1 - 112, 103).
	King doesn’t specify the optical zoom device is configured to tilt the lens shaping member of the first lens with respect to the lens core of the first lens using the actuator of the first lens for stabilizing the image.
	In the same field of endeavor Aschwanden teaches optical zoom devices having adjustable focal length lenses with lens shapers and configured to tilt the lens shaping member with respect to the lens core using an actuator for stabilizing the image (Aschwanden Fig. 48A - 4822, 4823, 4842; col. 46:24-30; col. 46:42-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to tilt the lens shaper since, as taught by Aschwanden, such tilting allows for image stabilization and compensating for assembly tolerances (Aschwanden Fig. 48A - 4822, 4823; col. 46:24-30; col. 46:42-52).
	As to claim 2, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King appears to show the first lens has an equivalent diameter to the first lens barrel (King Fig. 11 - 1102, unlabeled front lens cover), but doesn’t specify the actual diameters.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the lens diameter as same or larger, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  Such size of the lens/barrel allows for design considerations for housing the optical system within cameras, displays, etc.
	As to claim 3, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the optical zoom device comprises a prism or a mirror (King Fig. 4 - 402; Fig. 14 - 1422), and the optical zoom device comprise a third barrel holding the prism or mirror (King Fig. 13 - unlabeled prism/mirror mount inside 1101/1102), which third barrel is connected to the first barrel, so that the first lens is arranged between the prism or the mirror and the second lens in the optical path of the optical zoom device (King Fig. 13 - 1102, 1133, 1101; Fig. 42 - 4203, 4204, 4206).
	As to claim 5, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the optical zoom device comprises a prism or a mirror (King Fig. 4 - 402; Fig. 14 - 1422), and the optical zoom device comprise a third barrel holding the prism or mirror (King Fig. 13 - unlabeled prism/mirror mount inside 1101/1102), and the prism or mirror is arranged between the first lens and the second lens in the optical path of the optical zoom device (King Fig. 44 - 4305, 4303, 4306).
	As to claim 6, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the optical zoom device comprises an image sensor and the image sensor is mounted to the second lens barrel (King Fig. 4 - 406; Fig. 13 - 1103, 1102, 1101).
	As to claim 8, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Aschwanden further teaches the actuator of the first lens is configured to move the lens shaping member of the first lens with respect to the core of the first lens for adjusting the focal length of the first lens (Aschwanden Fig. 1A, B - 110; col. 13:22-29; col. 17:42-58; Aschwanden Fig. 48A - 4822, 4842; col. 46:42-53).
	As to claim 9, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Aschwanden teaches liquid lenses having cores with transparent fluid (Aschwanden Fig. 1A - 116; col. 16:28-35; Fig. 48A - 4817), and transparent elastically deformable membrane (Aschwanden Fig. 1A - 108; col. 16:39-45; Fig. 48A - 4805), and transparent second wall (Aschwanden Fig. 1A - 112; col. 16:35-39; Fig. 48A - 4803), two, three, or four actuators configured to move a lens shaper configured to move with respect to the lens core (Aschwanden Fig. 1A, B - 110; col. 13:22-29; col. 17:42-58; col. 24:24-46; Fig. 48A - 4822, 4842, 4844; col. 46:42-53).
	As to claim 10, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Aschwanden further teaches the optical zoom device is configured to tilt the lens shaping member of the first lens with respect to the lens core of the first lens using the actuators of the first lens (Aschwanden Fig. 48A - 4842, 4844; col. 46:42-53).
	As to claim 11, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches that all image stabilization is formed by only one of the two focus adjustable lenses (King para. [0226] - teaching that each component, or combination, can be used for image stabilization; in other words, only fixed lens, only deformable optical lens, only barrel, only reflector, only sensor, or a combination thereof).
	As to claim 13, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 6, and King further teaches the optical zoom device is configured to shift the image sensor perpendicular to an optical axis of the first lens to stabilize the image and/or shift the image sensor perpendicular to an optical axis of the second lens with respect to the second lens to stabilize the image (King Fig. 48 - 4802, 4805; para. [0215], [0219]).
	As to claim 15, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the lens shaping member of the first lens defines an area of the membrane of the first lens that has an adjustable curvature and/or that the lens shaping member of the second lens defines an area of the membrane of the second lens that has an adjustable curvature (King Fig. 1 - 103, Fig. 2 - 103; Fig. 10G).
	As to claim 16, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 15, and King further teaches the zoom device comprises a wide mode in which the area of the membrane of the first lens is concave and the area of the second membrane is convex (King Fig. 14 - 1401, 1402; para. [0152]).
	As to claim 33, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 6, and King further teaches the optical zoom device is configured to adjust the focal length of the first and second lens in concert to generate a particular zoom range and a focused image on the image sensor (King Figs. 14-16; para. [0152]).
	As to claim 34, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 6, and King further teaches the first lens is configured to define the field of view of the optical zoom device and the second lens is configured to focus an image generated by the optical zoom device on the image sensor (King Fig. 14-16 - 1134, 1406, 1401, 1408, 1402).
	As to claim 38, King teaches an optical zoom device comprising a first lens having an adjustable focal length (King Fig. 14 - 1401, 1405, 1406; para. [0152]) and a second lens having an adjustable focal length (King Fig. 14 - 1402, 1407, 1408); para. [0152]), wherein each lens comprises a lens core filed with a transparent fluid (King Fig. 10H - 1060), wherein the respective lens core comprises a transparent first wall in the form of an elastically deformable membrane (King Fig. 10H - 1052; Fig. 14 - 1401; para. [0133], [0141]) and a second transparent wall facing the first wall (King Fig. 10H - 1058; Fig. 14 - 1406), wherein the fluid is arranged between the two walls of the respective lens core (King Fig. 10H - 1052, 1058, 1060), and wherein the respective lens comprises a lens shaping member interacting with the respective membrane for adjusting the focal length of the respective lens (King Fig. 1 - 103; Fig. 10G - 1004; Fig. 10H - 1054), wherein the optical zoom device comprises a first and separate second lens barrel (King Fig. 12 - 1101, 1102), wherein the first lens core is mounted on the first lens barrel (King Fig. 12 - 1102; Fig. 14 - 1406, 1401, 1405) and the second lens core is mounted on the second lens barrel (King Fig. 12 - 1101; Fig. 14 - 1408, 1402, 1407), wherein the optical zoom device comprises at least one actuator associated to the first lens for generating said interaction of the lens shaping member of the first lens with the membrane of the first lens for adjusting the focal length of the first lens (King Fig. 1 - 112, 103) as well as at least one actuator associated to the second lens for generating the interaction of the lens shaping member of the second lens with the membrane of the second lens for adjusting the focal length of the second lens (King Fig. 1 - 112, 103).
	King doesn’t specify the actuator of the first lens is configured to move the lens shaping member of the first lens with respect to the core of the first lens for adjusting the focal length of the first lens.  In the same field of endeavor Aschwanden teaches liquid lenses having cores with transparent (Aschwanden Fig. 1A - 116; col. 16:28-35; Fig. 48A - 4817), and transparent elastically deformable membrane (Aschwanden Fig. 1A - 108; col. 16:39-45; Fig. 48A - 4805), and transparent second wall (Aschwanden Fig. 1A - 112; col. 16:35-39; Fig. 48A - 4803), and a lens shaper configured to move with respect to the lens core (Aschwanden Fig. 1A, B - 110; col. 13:22-29; col. 17:42-58; Aschwanden Fig. 48A - 4822, 4842; col. 46:42-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to move the lens shaper with respect to the lens core since, a taught by Aschwanden, such movement is well known in the art for the purpose of deforming the lens to change the focal length (Aschwanden Fig. 1A, B - 110; col. 13:22-29; col. 17:42-58; Fig. 48A - 4822, 4842; col. 46:42-53; col. 64:63-67). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over King and Aschwanden as applied to claim 1 above, and further in view of Craen et al. (US 2021/0141126 - Craen; of record).
	As to claim 18, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the first lens comprises a single linear actuator that is configured to move the lens core of the fist lens with respect to the lens shaping member of the first lens for adjusting the focal length of the first lens (King Fig. 1 - 112, 102; Fig. 14 - 1401), but doesn’t specify four linear actuators that are configured to move the lens core of the second lens with respect to the lens shaping member of the second lens for adjusting the focal length of the second lens and to tilt the lens core of the second lens about two different axes for stabilizing the image.
	In the same field of endeavor Crean teaches a lens with flexible membrane having four linear actuators (Craen Fig. 2 - 4, 7, 8; para. [0116]; Fig. 3A - 14, 15; para. [0120], Fig. 10A-D - 14; para. [0154]) that are configured to move the lens core of the lens with respect to the lens shaping member of the second lens for adjusting the focal length of the second lens and to tilt the lens core of the second lens about two different axes for stabilizing the image (Craen Fig. 2 - 4, 7, 8; para. [0116]; Fig. 3A - 14, 15; para. [0120], Fig. 10A-D - 14; para. [0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide four linear actuators to adjust the lens focal length and tilt since, as taught by Craen, such acutators allow for modifying the lens power and tilt of the lens for image stabilization (Craen Fig. 2 - 4, 7, 8; para. [0116]; Fig. 3A - 14, 15; para. [0120], Fig. 10A-D - 14; para. [0154]).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over King and Aschwanden as applied to claim 1 above, and further in view of Jannard et al. (US 2009/0141352 - Jannard; of record).
	As to claim 35, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, and King further teaches the optical zoom device is configured to receive output of an accelerometer coupled to the optical zoom device (King para. [0139]), which output is indicative of an unwanted movement of the optical zoom device (King para. [0139]), wherein the zoom device is configured to use the output signal to stabilize the image in order to counteract the unwanted movement (King para. [0139]), however King doesn’t specify the device is a gyroscope.  In the same field of endeavor Jannard teach gyroscopes for detecting movement for correcting image stabilization in liquid zoom lenses (Jannard Fig. 2; para. [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention since, as taught by Jannard, gyroscopes are well known in the art as devices similar to accelerometers to output movement to help detect and stabilize an image in liquid/fluid zoom systems (Jannard Fig. 2; para. [0011]).
	As to claim 36, King in view of Ashwanden and Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 35, and Jannard further teaches the optical zoom device is configured to use the output signal to control the respective actuator for stabilizing the image (Jannard para. [0011]). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over King and Aschwanden as applied to claim 1 above, and further in view of Ono (US 2003/0020814; of record).
	As to claim 37, King in view of Aschwanden teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify using the zoom device with a camera having a wider field of view and lower F-number.  In the same field of endeavor Ono teaches a device having two camera/optical systems of different fields of view and F-numbers (Ono Figs. 3-5; Fig. 6 - 21, 21a, 21b; para. [0057], [0058], [0062]).  It would have been obvious to one of ordinary skill in the art to use include a camera with wider field of view and lower F-number since, as taught by Ono, such multi-function cameras are well known in the art for the purpose of capturing images with varying fields of view and luminance levels (Ono para. [0009], [0010]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 19, 2022